                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,

                   Plaintiff,

 v.                                                   Case No. 3:18-cv-0966-MJR-DGW

 TAKE-TWO INTERACTIVE SOFTWARE,
 INC., et al.

                   Defendants.

  PLAINTIFF CATHERINE ALEXANDER’S OBJECTIONS AND RESPONSES TO
DEFENDANTS TAKE-TWO INTERACTIVE SOFTWARE, INC., 2K GAMES, INC., 2K
  SPORTS, INC., AND VISUAL CONCEPTS ENTERTAINMENT’S FIRST SET OF
   REQUESTS FOR ADMISSIONS TO PLAINTIFF CATHERINE ALEXANDER

        Plaintiff Catherine Alexander (“Plaintiff”) provides the following objections and

responses to Defendants Take-Two Interactive Software, Inc., 2K Games, Inc., 2K Sports, Inc.

and Visual Concepts Entertainment’s (“Defendants”) First Set of Requests for Admission.

      OBJECTIONS APPLICABLE TO DEFENDANTS’ “GENERAL INSTRUCTIONS”

        1.     Plaintiff objects to General Instructions # 2, 3, 4, and 5 to the extent that they

purport to require Plaintiff to respond in a manner outside the scope of Fed. R. Civ. P. 26 or 36.

      SPECIFIC OBJECTIONS APPLICABLE TO EACH REQUEST FOR ADMISSION

        1.     Plaintiff objects to these requests to the extent that they seek information

protected by any applicable privilege or immunity, including without limitation the attorney-

client privilege and/or attorney work-product immunity.

        2.     Plaintiff objects to these requests to the extent that they seek information that is

not relevant to any party’s claim or defense.




                                                  1
       3.       Plaintiff objects to these requests to the extent that they seek information that

exceeds the scope of discovery or purport to obligate Plaintiff to respond in any manner that

exceeds or is inconsistent with the Federal Rules of Civil Procedure.

       4.       Plaintiff objects to any request that would require Plaintiff to obtain information

from Defendants and/or third parties, such as Mr. Orton or users of the infringing products.

       5.       Nothing in these Responses and Objections should be construed as waiving rights

or objections which might otherwise be available to Plaintiff, nor should answering any of these

requests be deemed an admission of relevancy, materiality, or admissibility in evidence of the

responses.

       6.       Plaintiff objects to these requests to the extent that they do not seek information

regarding the truth of any matter within the scope of Fed. R. Civ. P. 26(b)(1) relating to:

             a. facts, the application of law to fact, or opinions about either; or

             b. the genuineness of any described documents.

       7.       Plaintiff objects to the use of the term “RANDY ORTON” as vague and

ambiguous, particularly given the fact that it is used in these Requests for Admission to refer to

the real life wrestler and to the WWE 2K videogame character interchangeably.

       8.       The objections in this section apply to all of Plaintiff’s response to Defendants’

Requests for Admission. To the extent any specific objection is repeated again in these responses

it should not be construed as waiver of any other objection applicable to admissions or denials

falling within the scope of the request.




                                                   2
    PLAINTIFF’S RESPONSES TO DEFENDANTS’ REQUESTS FOR ADMISSION

REQUEST FOR ADMISSION NO. 1:

       Admit that the TATTOO titled “Bible Verse Design” was created with contributions,

guidance, or other input from RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas

including a piece of paper with a Bible verse and the location for the tattoo. Plaintiff denies that

Randy Orton created the TATTOOS or translated his rudimentary direction and/or ideas into a

fixed, tangible expression. The subject works were created by Plaintiff. The remainder of this

Request is denied.

REQUEST FOR ADMISSION NO. 2:

       Admit that the TATTOO titled “Dove” was created with contributions, guidance, or other

input from RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas for a

“Dove” tattoo and the location for the tattoo. Plaintiff denies that Randy Orton created the

TATTOOS or translated his rudimentary direction and/or ideas into a fixed, tangible expression.

The subject works were created by Plaintiff. The remainder of this Request is denied.




                                                 3
REQUEST FOR ADMISSION NO. 3:

       Admit that the TATTOO titled “Rose” was created with contributions, guidance, or other

input from RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas for a

“Rose” tattoo and the location for the tattoo. Plaintiff denies that Randy Orton created the

TATTOOS or translated his rudimentary direction and/or ideas into a fixed, tangible expression.

The subject works were created by Plaintiff. The remainder of this Request is denied.

REQUEST FOR ADMISSION NO. 4:

       Admit that the TATTOO titled “Skulls” was created with contributions, guidance, or

other input from RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas for a

“Skulls” tattoo and the location for the tattoo. Plaintiff denies that Randy Orton created the

TATTOOS or translated his rudimentary direction and/or ideas into a fixed, tangible expression.

The subject works were created by Plaintiff. The remainder of this Request is denied.

REQUEST FOR ADMISSION NO. 5:

       Admit that the TATTOO titled “Tribal Addition Design” was created with contributions,

guidance, or other input from RANDY ORTON.



                                                 4
RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas for a

“Tribal Addition Design” tattoo and the location for the tattoo. Plaintiff denies that Randy Orton

created the TATTOOS or translated his rudimentary direction and/or ideas into a fixed, tangible

expression. The subject works were created by Plaintiff. The remainder of this Request is

denied.

REQUEST FOR ADMISSION NO. 6:

          Admit that the TATTOO titled “Tribal Design” was created with contributions, guidance,

or other input from RANDY ORTON.

RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “created with.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Mr. Orton provided only mere direction and ideas for a

“Tribal Design” tattoo and the location for the tattoo. Plaintiff denies that Randy Orton created

the TATTOOS or translated his rudimentary direction and/or ideas into a fixed, tangible

expression. The subject works were created by Plaintiff. The remainder of this Request is

denied.

REQUEST FOR ADMISSION NO. 7:

          Admit that the TATTOO titled “Bible Verse Design” was created to reflect the personal

expression of RANDY ORTON.




                                                   5
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 8:

       Admit that the TATTOO titled “Dove” was created to reflect the personal expression of

RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 9:

       Admit that the TATTOO titled “Rose” was created to reflect the personal expression of

RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 10:

       Admit that the TATTOO titled “Skulls” was created to reflect the personal expression of

RANDY ORTON.




                                                6
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 11:

       Admit that the TATTOO titled “Tribal Addition Design” was created to reflect the

personal expression of RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 12:

       Admit that the TATTOO titled “Tribal Design” was created to reflect the personal

expression of RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created to reflect” and “personal expression.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 13:

       Admit that the TATTOO titled “Bible Verse Design” is imbued with special meaning

attributable to RANDY ORTON.




                                                7
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, to the extent that the Request is

considered to claim Mr. Orton created the tattoo, it is denied.

REQUEST FOR ADMISSION NO. 14:

       Admit that the TATTOO titled “Dove” is imbued with special meaning attributable to

RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 15:

       Admit that the TATTOO titled “Rose” is imbued with special meaning attributable to

RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 16:

       Admit that the TATTOO titled “Skulls” is imbued with special meaning attributable to

RANDY ORTON.




                                                 8
RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 17:

          Admit that the TATTOO titled “Tribal Addition Design” is imbued with special meaning

attributable to RANDY ORTON.

RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 18:

          Admit that the TATTOO titled “Tribal Design” is imbued with special meaning

attributable to RANDY ORTON.

RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “imbued with” and “special meaning attributable

to.” Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 19:

          Admit that the TATTOO titled “Bible Verse Design” was created using a preexisting

design.




                                                   9
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 20:

       Admit that the TATTOO titled “Dove” was created using a preexisting design.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 21:

       Admit that the TATTOO titled “Rose” was created using a preexisting design.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 22:

       Admit that the TATTOO titled “Skulls” was created using a preexisting design.




                                                10
RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 23:

          Admit that the TATTOO titled “Tribal Addition Design” was created using a preexisting

design.

RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this request.

REQUEST FOR ADMISSION NO. 24:

          Admit that the TATTOO titled “Tribal Design” was created using a preexisting design.

RESPONSE:

          In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrases “created using” and “preexisting design.” Plaintiff

further objects that this Request is argumentative. Subject to and without waiving the foregoing

objections, Plaintiff denies this request.

REQUEST FOR ADMISSION NO. 25:

          Admit that images of tribal designs are common in tattoos.




                                                   11
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “common in.” Plaintiff also objects that this

Request is argumentative and harassing. Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny this Request.

REQUEST FOR ADMISSION NO. 26:

       Admit that images of writing are common in tattoos.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “common in.” Plaintiff also objects that this

Request is argumentative and harassing. Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny this Request.

REQUEST FOR ADMISSION NO. 27:

       Admit that images of doves are common in tattoos.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “common in.” Plaintiff also objects that this

Request is argumentative and harassing. Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny this Request.




                                                12
REQUEST FOR ADMISSION NO. 28:

       Admit that images of roses are common in tattoos.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “common in.” Plaintiff also objects that this

Request is argumentative and harassing. Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny this Request.

REQUEST FOR ADMISSION NO. 29:

       Admit that images of skulls are common in tattoos.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the phrase “common in.” Plaintiff also objects that this

Request is argumentative and harassing. Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny this Request.

REQUEST FOR ADMISSION NO. 30:

       Admit that YOU do not own a copyright in Bible verse 1 Peter 5:8.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

Plaintiff owns a copyright in the Tattoo on Mr. Orton that includes the Bible verse and therefore

owns a copyright on the Bible verse as displayed on Mr. Orton.




                                                13
REQUEST FOR ADMISSION NO. 31:

       Admit that the TATTOOS were not registered with the United States Copyright Office on

or before April 17, 2018.

RESPONSE:

       Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 32:

       Admit that YOU do not hold a certificate of registration from the Copyright Office for

any of the TATTOOS.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff admits this Request at

this time because the applications are pending.

REQUEST FOR ADMISSION NO. 33:

       Admit that in each release of WWE 2K, users can choose to play as any wrestler on the

current roster of the WWE.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, specifically the phrases “any wrestler” and “current roster of the WWE.”

Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 34:

       Admit that WWE 2K includes up-to-date depictions of WWE wrestlers.




                                                  14
RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, specifically the phrases “up-to-date” and “depictions of WWE wrestlers.”

Subject to and without waiving the foregoing objections, Plaintiff admits that WWE 2K contains

a character on whom is depicted a copy of Mr. Orton’s Tattoos. Regarding other WWE

wrestlers, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny and therefore Plaintiff

denies this Request.

REQUEST FOR ADMISSION NO. 35:

        Admit that WWE 2K depicts WWE wrestlers’ likenesses realistically.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, specifically the words “depicts,” “likenesses,” and “realistically.” Subject

to and without waiving the foregoing objections, Plaintiff admits that WWE 2K contains a

character that bears Mr. Orton’s Tattoos. Regarding other WWE wrestlers, Plaintiff states that

she has made reasonable inquiry and that the information she knows or can readily obtain is

insufficient to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 36:

        Admit that WWE 2K depicts current WWE wrestlers bearing the tattoos they bear in real

life.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to research the



                                                 15
appearance of every wrestler in WWE 2K and compare their “real life” appearance to their

appearance in game. Additionally, requiring Plaintiff to admit or deny this Request would entail

Plaintiff making a generalization as to the entire population of WWE 2K wrestlers that does not

account for whether or not the tattoos of all current wrestlers are accurately depicted. Plaintiff

further objects that this Request is vague and ambiguous, specifically the word “depicts” and the

phrase “bearing the tattoos they bear in real life.” Subject to and without waiving the foregoing

objections, Plaintiff admits that WWE 2K contains a character on whom is depicted a copy of Mr.

Orton’s Tattoos. Regarding other WWE wrestlers, Plaintiff states that she has made reasonable

inquiry and that the information she knows or can readily obtain is insufficient to enable her to

admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 37:

       Admit that, in WWE 2K, the TATTOOS are part of RANDY ORTON’s likeness.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that it requires

Plaintiff to speculate as to the intention of the WWE 2K’s developers. Plaintiff further objects

that this Request is vague and ambiguous, specifically the phrase “are part of.” Subject to and

without waiving the foregoing objections, Plaintiff admits that a character in WWE 2K has

tattoos that were copied from Mr. Orton.

REQUEST FOR ADMISSION NO. 38:

       Admit that, in WWE 2K, a depiction of RANDY ORTON’s likeness without his

TATTOOS would not be realistic.




                                                 16
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, specifically the phrase “a depiction of” and the word “realistic.” Subject

to and without waiving the foregoing objections, Plaintiff admits that Defendants copied Mr.

Orton’s tattoos onto a character in the infringing games in order to make the character resemble

Mr. Orton in real life. Plaintiff has made reasonable inquiry and the information that she knows

or can readily obtain is insufficient to enable her to admit or deny the reason Defendants copied

her works and therefore Plaintiff denies the remainder of this Request.

REQUEST FOR ADMISSION NO. 39:

       Admit that, in WWE 2K, the TATTOOS are included for biographical accuracy.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request

requires Plaintiff to speculate as to the intention of WWE 2K’s developers. Plaintiff further

objects that this Request is vague and ambiguous, specifically the phrase “biographical

accuracy.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 40:

       Admit that WWE 2K depicts WWE wrestlers wearing the clothing they would wear in an

actual WWE wrestling match.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request

requires Plaintiff to speculate as to the intention of WWE 2K’s developers. Plaintiff further



                                                17
objects that this Request is vague and ambiguous, specifically the word “depicts” and the phrase

“wearing the clothes they would wear in an actual WWE wrestling match.” Plaintiff states that

she has made reasonable inquiry and that the information she knows or can readily obtain is

insufficient to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 41:

       Admit that, during WWE 2K gameplay, a user can cause depictions of current WWE

wrestlers to perform wrestling moves and maneuvers.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depictions” and the phrase “a user can cause.”

Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 42:

       Admit that in professional wrestling matches wrestlers seek to win their matches by

pinfall, submission, or countout.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that the words

“pinfall,” “submission,” and “countout” are vague and ambiguous as they are undefined. Subject

to and without waiving the foregoing objections, Plaintiff states that she has made reasonable

inquiry and that the information she knows or can readily obtain is insufficient to enable her to

admit or deny and therefore Plaintiff denies this Request.




                                                 18
REQUEST FOR ADMISSION NO. 43:

        Admit that, in WWE 2K, users seek to win their matches by pinfall, submission, or

countout.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects that the words

“pinfall,” “submission,” and “countout” are vague and ambiguous as they are undefined. Subject

to and without waiving the foregoing objections, Plaintiff states that she has made reasonable

inquiry and that the information she knows or can readily obtain is insufficient to enable her to

admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 44:

        Admit that WWE 2K depicts characters other than wrestlers, including but not limited to

referees, managers, and audience members.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicts.” Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 45:

        Admit that, in each release of WWE 2K, users can choose to play wrestling matches in

different settings.




                                                 19
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague to what is meant by “settings.” Subject to and without waiving the foregoing objections,

Plaintiff states that she has made reasonable inquiry and that the information she knows or can

readily obtain is insufficient to enable her to admit or deny and therefore Plaintiff denies this

Request.

REQUEST FOR ADMISSION NO. 46:

       Admit that WWE 2K depicts graphics, including but not limited to stylized text, icons,

and interactive menus.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicts.” Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 47:

       Admit that the audio that plays during WWE 2K includes cheering crowds.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 48:

       Admit that the audio that plays during WWE 2K includes bells.



                                                 20
RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 49:

       Admit that WWE 2K depicts arenas realistically.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicts” and “realistically.” Subject to and without

waiving the foregoing objections, Plaintiff states that she has made reasonable inquiry and that

the information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 50:

       Admit that WWE 2K depicts wrestling rings realistically.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the words “depicts” and “realistically.” Subject to and without

waiving the foregoing objections, Plaintiff states that she has made reasonable inquiry and that

the information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 51:

       Admit that, while a user plays WWE 2K, the camera angle shifts automatically to follow

the gameplay.



                                                21
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague because Plaintiff does not know what “camera” Defendants are referring to. Subject to

and without waiving the foregoing objections, Plaintiff states that she has made reasonable

inquiry and that the information she knows or can readily obtain is insufficient to enable her to

admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 52:

       Admit that, while a user plays WWE 2K, some wrestlers may be blocked from view by

other wrestlers in the ring.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “blocked from view.” Plaintiff further objects that

it seeks information within possession of other wrestlers. Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 53:

       Admit that, while a user plays WWE 2K, some of the TATTOOS may be blocked from

view by other wrestlers in the ring.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “blocked from view.” Plaintiff further objects that

it seeks information within possession of other wrestlers. Subject to and without waiving the



                                                22
foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 54:

       Admit that not all available WWE 2K wrestlers are visible on screen during gameplay.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrases “visible on screen” and “during gameplay.”

Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 55:

       Admit that RANDY ORTON does not appear in WWE 2K every time a user plays WWE

2K.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “does not appear in WWE 2K.” Subject to and

without waiving the foregoing objections, Plaintiff states that she has made reasonable inquiry

and that the information she knows or can readily obtain is insufficient to enable her to admit or

deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 56:

       Admit that the TATTOOS do not appear on screen every time a user plays a wrestling

match in WWE 2K.



                                                23
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrases “do not appear” and “plays a wrestling match.”

Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 57:

       Admit that the TATTOOS are displayed in WWE 2K only when RANDY ORTON

appears in the game.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrases “are displayed” and “appears in the game.”

Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 58:

       Admit that no wrester other than RANDY ORTON is depicted in WWE 2K bearing the

TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “is depicted” and “bearing the.” Subject to and

without waiving the foregoing objections, Plaintiff admits that WWE 2K contains a character on

whom is depicted a copy of Mr. Orton’s Tattoos. Plaintiff further states regarding other



                                                24
wrestlers in the WWE 2K games that she has made reasonable inquiry and that the information

she knows or can readily obtain is insufficient to enable her to admit or deny and therefore

Plaintiff denies the remainder of this Request.

REQUEST FOR ADMISSION NO. 59:

       Admit that WWE 2K’s camera does not automatically zoom in on the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny

whether or not WWE 2K’s camera ever automatically zooms in on the TATTOOS. Plaintiff

objects that this Request is vague and ambiguous, particularly the phrase “automatically zoom in

on.” Subject to and without waiving the foregoing objections, Plaintiff states that she has made

reasonable inquiry and that the information she knows or can readily obtain is insufficient to

enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 60:

       Admit that, when the TATTOOS appear in WWE 2K, a wrestling ring, arena, and other

aspects of WWE 2K’s gameplay also appear.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny as to

the existence of “a wrestling ring, arena, and other aspects of WWE 2K’s gameplay” every time

the TATTOOS appear. Subject to and without waiving the foregoing objections, Plaintiff states

that she has made reasonable inquiry and that the information she knows or can readily obtain is

insufficient to enable her to admit or deny and therefore Plaintiff denies this Request.



                                                  25
REQUEST FOR ADMISSION NO. 61:

       Admit that the TATTOO titled “Bible Verse Design” is not emphasized during WWE 2K

gameplay any more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 62:

       Admit that the TATTOO titled “Dove” is not emphasized during WWE 2K gameplay any

more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.




                                                26
REQUEST FOR ADMISSION NO. 63:

       Admit that the TATTOO titled “Rose” is not emphasized during WWE 2K gameplay any

more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 64:

       Admit that the TATTOO titled “Skulls” is not emphasized during WWE 2K gameplay

any more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.




                                                27
REQUEST FOR ADMISSION NO. 65:

       Admit that the TATTOO titled “Tribal Addition Design” is not emphasized during WWE

2K gameplay any more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 66:

       Admit that the TATTOO titled “Tribal Design” is not emphasized during WWE 2K

gameplay any more than any other tattoo.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game. Additionally, Plaintiff objects that this

Request is vague and ambiguous, particularly the word “emphasized” and the phrase “any other

tattoo.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.




                                                28
REQUEST FOR ADMISSION NO. 67:

       Admit that the TATTOOS are not given any more prominence in WWE 2K than the

tattoos on any of the other wrestlers depicted in WWE 2K.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

overbroad and unduly burdensome in that it purports to require Plaintiff to admit or deny WWE

2K’s treatment of each and every tattoo in the game as compared to the TATTOOS.

Additionally, Plaintiff objects that this Request is vague and ambiguous, particularly the phrase

“given any more prominence” and the word “depicted.” Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 68:

       Admit that, in WWE 2K, RANDY ORTON often is moving.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “often.” Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 69:

       Admit that, in WWE 2K, RANDY ORTON’s wrestling opponents are often moving.




                                                29
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “often,” the phrase “wrestling opponents,” and the

term “RANDY ORTON.” Subject to and without waiving the foregoing objections, Plaintiff

states that she has made reasonable inquiry and that the information she knows or can readily

obtain is insufficient to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 70:

       Admit that, in WWE 2K, RANDY ORTON’s movements can obscure the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “often” and the term “RANDY ORTON.” Subject to

and without waiving the foregoing objections, Plaintiff states that she has made reasonable

inquiry and that the information she knows or can readily obtain is insufficient to enable her to

admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 71:

       Admit that, in WWE 2K, RANDY ORTON’s wrestling opponents’ movements can

obscure the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “wrestling opponents,” and the term “RANDY

ORTON.” Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.



                                                 30
REQUEST FOR ADMISSION NO. 72:

       Admit that wrestlers sometimes appear out of focus during WWE 2K gameplay.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 73:

       Admit that the TATTOOS sometimes appear out of focus during WWE 2K gameplay.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 74:

       Admit that, when RANDY ORTON appears in a wrestling match in WWE 2K, other

wrestlers may also appear in the wrestling ring.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the term “RANDY ORTON.” Subject to and without waiving

the foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.




                                                   31
REQUEST FOR ADMISSION NO. 75:

       Admit that, in WWE 2K, other wrestlers in the wrestling ring can block the TATTOOS

from view.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff states that she has

made reasonable inquiry and that the information she knows or can readily obtain is insufficient

to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 76:

       Admit that, in WWE 2K, the TATTOOS are depicted smaller than in real life.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicted.” Subject to and without waiving the

foregoing objections, Plaintiff states that the Tattoos appear the same size in proportion to Mr.

Orton’s body in real life and it depends on screen size.

REQUEST FOR ADMISSION NO. 77:

       Admit that, when the TATTOOS are depicted on an average television screen during

WWE 2K gameplay, they are depicted smaller than they would if the user was viewing the

TATTOOS on RANDY ORTON in person.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicted”; the phrases “average television screen,”

“smaller than they would if the user was viewing the TATTOOS,” and “in person”; and the term




                                                32
“RANDY ORTON.” Subject to and without waiving the foregoing objections, Plaintiff states

the Tattoos appear same size in proportion to Mr. Orton’s body.

REQUEST FOR ADMISSION NO. 78:

       Admit that, in WWE 2K, the TATTOOS are depicted alongside other tattoos.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the word “depicted” and the phrase “alongside other tattoos.”

Subject to and without waiving the foregoing objections, Plaintiff states that the Tattoos on the

Randy Orton character appear as they do on his body.

REQUEST FOR ADMISSION NO. 79:

       Admit that it is more difficult to observe smaller, moving, grouped images than it is

larger, static, standalone images.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrases “more difficult to observe smaller, moving,

grouped images” and “larger, static, standalone images.” Subject to and without waiving the

foregoing objections, Plaintiff states it depends upon the person that is observing the images.

REQUEST FOR ADMISSION NO. 80:

       Admit that, during WWE 2K MyCAREER mode, the user creates a customized

“MyPLAYER” character by selecting features.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the words “MyCAREER” and “MyPLAYER” and the phrase



                                                33
“by selecting features.” Subject to and without waiving the foregoing objections, Plaintiff states

that she has made reasonable inquiry and that the information she knows or can readily obtain is

insufficient to enable her to admit or deny and therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 81:

       Admit that the TATTOOS cannot be added to a WWE 2K “MyPLAYER” character.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “cannot be added.” Subject to and without waiving

the foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 82:

       Admit that the only time the TATTOOS appear in the WWE 2K’s MyCAREER

story mode is when the RANDY ORTON wrestler wrestles as a computer-controlled

opponent or as a team member of the “MyPLAYER” character.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects that this Request is

vague and ambiguous, particularly the phrase “team member,” the words “MyCAREER” and

“MyPlayer,” and the term “RANDY ORTON.” Subject to and without waiving the foregoing

objections, Plaintiff states that she has made reasonable inquiry and that the information she

knows or can readily obtain is insufficient to enable her to admit or deny and therefore Plaintiff

denies this Request.




                                                 34
REQUEST FOR ADMISSION NO. 83:

       Admit that RANDY ORTON does not appear on the covers for WWE 2K18.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the term “RANDY ORTON.” Subject

to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 84:

       Admit that RANDY ORTON does not appear on the covers for WWE 2K17.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the term “RANDY ORTON.” Subject

to and without waiving the foregoing objections, Plaintiff admits this Request on the on the

versions of covers in Plaintiff’s possession.

REQUEST FOR ADMISSION NO. 85:

       Admit that RANDY ORTON does not appear on the covers for WWE 2K16.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the term “RANDY ORTON.” Subject

to and without waiving the foregoing objections, Plaintiff admits this Request on the on the

versions of covers in Plaintiff’s possession.

REQUEST FOR ADMISSION NO. 86:

       Admit that the TATTOOS do not appear on the covers for WWE 2K18.




                                                35
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the phrase “do not appear.” Subject to

and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 87:

       Admit that the TATTOOS do not appear on the covers for WWE 2K17.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the phrase “do not appear.” Subject to

and without waiving the foregoing objections, Plaintiff admits this Request on the on the

versions of covers in Plaintiff’s possession.

REQUEST FOR ADMISSION NO. 88:

       Admit that the TATTOOS do not appear on the covers for WWE 2K16.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “covers” and the phrase “do not appear.” Subject to

and without waiving the foregoing objections, Plaintiff admits this Request on the on the

versions of covers in Plaintiff’s possession.

REQUEST FOR ADMISSION NO. 89:

       Admit that the TATTOOS were created to be inked on a human.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, because the Tattoos did not exist until they were inked on a human.



                                                36
Subject to and without waiving the foregoing objections, Plaintiff admits that she created the

Tattoos by inking them on a human.

REQUEST FOR ADMISSION NO. 90:

       Admit that YOUR business is inking tattoos on humans.

RESPONSE:

       Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 91:

       Admit that TAKE-TWO is not in the business of inking tattoos on humans.

RESPONSE:

       In addition to the aforementioned specific objections, Subject to and without waiving the

foregoing objections, Plaintiff states that she has made reasonable inquiry and that the

information she knows or can readily obtain is insufficient to enable her to admit or deny and

therefore Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 92:

       Admit that YOU have never been in the video game business.

RESPONSE:

       Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 93:

       Admit that TAKE-TWO is not a competitor of PLAINTIFF.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “competitor.” Subject to and without waiving the

foregoing objections, Plaintiff admits that Take-Two’s business and Plaintiff’s business are not



                                                37
competing. However, Take-Two copied Plaintiff’s copyrighted works and therefore harmed

Plaintiff’s business.

REQUEST FOR ADMISSION NO. 94:

        Admit that WWE 2K is not a substitute for the TATTOOS.

RESPONSE:

        Plaintiff further objects that this Request is nonsensical and unintelligible and therefore

denies it.

REQUEST FOR ADMISSION NO. 95:

        Admit that the TATTOOS cannot be purchased from DEFENDANTS as separable items

apart from WWE 2K.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrase “separable items” and the word “apart.” Plaintiff

further objects that this Request seeks information within Defendants’ control or possession.

Subject to and without waiving the foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 96:

        Admit that YOU have not commercialized the TATTOOS.

RESPONSE:

        In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “commercialized.” Subject to and without waiving

the foregoing objections, Plaintiff denies this Request.




                                                 38
REQUEST FOR ADMISSION NO. 97:

       Admit that YOU have not licensed to another PERSON the ability to include the

TATTOOS in another work.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrase “the ability to include” and “licensed to another

PERSON.” Subject to and without waiving the foregoing objections, Plaintiff admits she has

granted no licenses to date.

REQUEST FOR ADMISSION NO. 98:

       Admit that YOU have not licensed to another PERSON the ability to include the

TATTOOS in a video game.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrase “the ability to include” and “licensed to another

PERSON.” Subject to and without waiving the foregoing objections, Plaintiff admits she has

granted no licenses to date.

REQUEST FOR ADMISSION NO. 99:

       Admit that no PERSON, other than YOU, has marketed the TATTOOS other than in

connection with RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “marketed” and the phrase “other than you.”

Namely, admitting or denying this Request may imply that Plaintiff did or did not in fact market



                                                39
the TATTOOS. Subject to and without waiving the foregoing objections, Plaintiff denies this

Request.

REQUEST FOR ADMISSION NO. 100:

       Admit that YOU have not licensed to another PERSON the ability to use the TATTOOS

other than in connection with RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrases “the ability to use” and “other than in connection

with.” Plaintiff further objects that admitting or denying this Request requires assuming that

Plaintiff has licensed the TATTOOS to anyone. Subject to and without waiving the foregoing

objections, Plaintiff admits she has granted no licenses to date.

REQUEST FOR ADMISSION NO. 101:

       Admit that no PERSON has sought a license from YOU to use the TATTOOS other than

in connection with RANDY ORTON.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrases “sought a license” and “other than in connection

with.” Plaintiff further objects that admitting or denying this Request requires assuming that

Plaintiff has licensed the TATTOOS to anyone. Subject to and without waiving the foregoing

objections, Plaintiff admits she has granted no licenses to date.

REQUEST FOR ADMISSION NO. 102:

       Admit that YOU have not licensed to another PERSON the ability to create any

merchandise depicting the TATTOOS other than in connection with RANDY ORTON.



                                                 40
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrases “sought a license” and “other than in connection

with.” Plaintiff further objects that admitting or denying this Request requires assuming that

Plaintiff has licensed the TATTOOS to anyone. Subject to and without waiving the foregoing

objections, Plaintiff admits she has granted no licenses to date.

REQUEST FOR ADMISSION NO. 103:

       Admit that YOU have not created any merchandise depicting the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the word “merchandise.” Subject to and without waiving the

foregoing objections, Plaintiff admits she has granted no licenses to date.

REQUEST FOR ADMISSION NO. 104:

       Admit that, prior to 2018, YOU never asserted that the display of the TATTOOS in an

audio-visual work required a license or permission from YOU.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request to

the extent that the phrases “prior to 2018” and “never asserted” are overly broad and unduly

burdensome as it does not provide proper constraints with respect to time and requires the

Plaintiff to remember everything and anything she has ever said with respect to the licensing of

the tattoos in an audio-visual work. Subject to and without waiving the foregoing objections,

Plaintiff denies this Request.




                                                 41
REQUEST FOR ADMISSION NO. 105:

       Admit that YOU never inked the TATTOOS on any PERSON other than RANDY

ORTON.

RESPONSE:

       Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 106:

       Admit that YOU have not sold any merchandise depicting the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the word “merchandise.” Subject to and without waiving the

foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 107:

       Admit that YOU have not made a profit by selling any merchandise depicting the

TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, particularly the words “profit” and “merchandise.” Subject to and without

waiving the foregoing objections, Plaintiff admits she has not sold merchandise.

REQUEST FOR ADMISSION NO. 108:

       Admit that YOU have received no revenues from licensing the TATTOOS.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff admits she has granted

no licenses to date.



                                                42
REQUEST FOR ADMISSION NO. 109:

         Admit that YOU have received no revenues from the depiction of the TATTOOS as they

appear on RANDY ORTON.

RESPONSE:

         In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrase “received no revenues” and the word “depiction.”

Subject to and without waiving the foregoing objections, Plaintiff denies this Request.

REQUEST FOR ADMISSION NO. 110:

         Admit that YOU have received no revenues from the depiction of a tattoo when the

PERSON inked with such tattoo appeared in the media or on merchandise.

RESPONSE:

         In addition to the aforementioned specific objections, Plaintiff objects to this Request to

the extent that the phrases “received no revenues” and “appeared in the media or on

merchandise” are overly broad and unduly burdensome as it does not provide proper constraints

with respect to time. Plaintiff further objects to this Request as vague and ambiguous,

specifically the phrases “received no revenues,” “when the PERSON inked with such tattoo

appeared in the media or on merchandise,” and the word “depiction.” Subject to and without

waiving the foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 111:

         Admit that YOU have received no revenues from the use of the TATTOOS in video

games.




                                                  43
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrases “received no revenues,” and “from the use of.”

Subject to and without waiving the foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 112:

       Admit that YOU have received no revenues from the use of any tattoo inked or designed

by YOU in video games.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrases “received no revenues,” and “from the use of.”

Subject to and without waiving the foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 113:

       Admit that RANDY ORTON has the right to license his likeness to others.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the phrase “right to license” and the word “likeness.” Subject

to and without waiving the foregoing objections, Plaintiff denies that Mr. Orton can license the

use of Plaintiff’s copyrights.

REQUEST FOR ADMISSION NO. 114:

       Admit that RANDY ORTON’s likeness includes the TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “likeness.” Subject to and without waiving the



                                                44
foregoing objections, Plaintiff admits that her copyrighted works are on certain portions of Mr.

Orton and if those portions are copied they would include copies of the tattoos. Other portions of

Mr. Orton do not include the tattoos.

REQUEST FOR ADMISSION NO. 115:

       Admit that YOU have not entered into any written agreements with RANDY ORTON.

RESPONSE:

       Subject to and without waiving the foregoing objections, Plaintiff admits this Request.

REQUEST FOR ADMISSION NO. 116:

       Admit that YOU never informed RANDY ORTON that he would need YOUR

permission to be depicted in a video game bearing his TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous because Mr. Orton is not a Defendant here. Subject to and without

waiving the foregoing objections, Plaintiff states the Mr. Orton is not the creator of the infringing

games and therefore Mr. Orton did not need “permission.” If Mr. Orton created unlicensed

copies of the tattoos he would need a license. However, Plaintiff is unaware of Mr. Orton

creating such games, so she never had an occasion for such a discussion.

REQUEST FOR ADMISSION NO. 117:

       Admit that YOU never informed RANDY ORTON that he would need YOUR

permission to be depicted in any form of media, including but not limited to photographs,

magazines, and television programs bearing his TATTOOS.




                                                 45
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous because Mr. Orton is not a Defendant here. Subject to and without

waiving the foregoing objections, Plaintiff states the Mr. Orton is not the creator of the infringing

games and therefore Mr. Orton did not need “permission.” If Mr. Orton created unlicensed

copies of the tattoos he would need a license. However, Plaintiff is unaware of Mr. Orton

creating such games, so she never had an occasion for such a discussion.

REQUEST FOR ADMISSION NO. 118:

       Admit that, prior to this LITIGATION, YOU never informed RANDY ORTON that

YOU objected to him being depicted in any form of media, including but not limited to

photographs, magazines, and television programs bearing his TATTOOS.

RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “depicted.” Plaintiff further objects that this

Request as irrelevant because Defendants did not display a photograph or video of Mr. Orton.

Instead, Defendants copied Plaintiff’s copyrighted works. Subject to and without waiving the

foregoing objections, Plaintiff states that she has had no occasion to have such a conversation

with Mr. Orton.

REQUEST FOR ADMISSION NO. 119:

       Admit that this LITIGATION is the first instance in which YOU claimed that YOUR

copyrights were violated by RANDY ORTON being depicted in media bearing his TATTOOS.




                                                 46
RESPONSE:

       In addition to the aforementioned specific objections, Plaintiff objects to this Request as

vague and ambiguous, specifically the word “depicted.” Subject to and without waiving the

foregoing objections, Plaintiff denies that her copyrights are being violated by Mr. Orton.

Plaintiff’s copyrights are being violated by Defendants because Defendants copied Plaintiff’s

copyrighted works.

REQUEST FOR ADMISSION NO. 120:

       Admit that YOU are aware that there are other lawsuits against TAKE-TWO regarding

the depiction of athletes’ tattoos in video games.

RESPONSE:

       Plaintiff admits that she is currently aware that Take-Two copied other artist’s

copyrighted works without permission and are being sued by the copyright owners.

REQUEST FOR ADMISSION NO. 121:

       Admit that YOU did not initiate this LITIGATION until learning of the other lawsuits

against TAKE-TWO regarding the depiction of athletes’ tattoos in video games.

RESPONSE:

       Plaintiff denies this request.




                                                 47
Dated: November 5, 2018                     Respectfully submitted,

                                            /s/ Anthony G. Simon
                                            Anthony G. Simon, IL 6209056
                                            Benjamin R. Askew, IL 6291366
                                            Anthony R. Friedman, IL 6299795
                                            THE SIMON LAW FIRM, P.C.
                                            800 Market Street, Suite 1700
                                            St. Louis, Missouri 63101
                                            Phone: (314) 241-2929
                                            Fax: (314) 241-2029
                                            asimon@simonlawpc.com
                                            basekew@simonlawpc.com
                                            afriedman@simonlawpc.com

                                            R. Seth Crompton
                                            THE HOLLAND LAW FIRM
                                            300 N Tucker, Suite 801
                                            St. Louis, Missouri 63101
                                            scrompton@allfela.com
                                            Phone: (314) 241-8111
                                            Facsimile: (314) 241-5554
                                            Attorneys for Plaintiff

                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served upon all counsel of record this

5th day of November, 2018 via the Court’s CM/ECF system.

                                            /s/ Anthony G. Simon




                                              48
